Citation Nr: 0617700	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for schizoaffective disorder, formerly diagnosed as 
dysthymia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
August 1976 to November 1977, in addition to National Guard 
service, appealed that decision to the BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.    
 
The appellant's claim was previously before the Board; and in 
a January 2001 remand it was returned to the RO for 
additional development.  After the development was completed, 
the Board denied the appellant's claim of entitlement to an 
evaluation in excess of 50 percent for schizoaffective 
disorder, formerly diagnosed as dysthymia. See February 2003 
decision.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2003 Order, the Court vacated the Board's 
decision and remanded the claim back to the Board with 
instructions that it readjudicate the claim in accordance 
with the parties' Joint Motion for Remand (Joint Motion).  

Thereafter, the Board remanded the appellant's claim to the 
RO in April 2004 for additional development.  Upon completion 
of that development, the claim was once again before the 
Board for appellate review.  The Board denied the appellant's 
claim in a May 2005 rating decision; and that decision was 
again appealed to the Court.  In an October 2005 Order, the 
Court vacated the Board's decision and remanded the claim 
back again to the Board with instructions that it 
readjudicate the claim in accordance with the parties' Joint 
Motion.  As such, the claim is once again before the Board 
for appellate review.

This case has been advanced on the Board's docket due to 
financial hardship of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased rating in 
excess of 50 percent for schizoaffective disorder discloses a 
need for further development prior to final appellate review.  

In this regard, the record shows that the appellant has a 
long history of mental health treatment, including both 
inpatient and outpatient VA treatment.  In an August 1996 
rating decision, the RO granted the appellant's claim for 
service connection for dysthymia, and assigned a 50 percent 
schedular evaluation for that disability.  The appellant 
requested an increased evaluation for his dysthymic 
disability in April 1998.  The appellant's request was denied 
in a rating decision dated in February 1999.  After the Board 
remanded the appellant's claim for a new VA examination, the 
RO reclassified the appellant's service-connected disability 
from dysthymia to schizoaffective disorder, based upon 
evidence presented in a March 2001 VA examination report. See 
April 2001 rating decision.  

The Board observes that the relevant medical evidence of 
record is inconsistent as to the appellant's symptomatology 
and Global Assessment of Functioning (GAF) scale scores.  
This medical evidence includes numerous VA treatment records, 
in addition to VA examination reports dated in August 1998 
and March 2001.  The VA records reveal varying medical 
diagnoses and symptomatology involving schizoaffective 
disorder and cannabis abuse (January 1998 and February 1998 
VA medical records); history of polysubstance dependence 
(June 2000 VA medical records); anxiety and possible 
psychosis (February 2001 medical records from M.M., M.D.; 
September 2001 VA medical records ); a history of 
schizoaffective disorder, history of polysubstance dependence 
and anxiety disorder, not otherwise specified (March 2002, 
September 2002 and April 2003 VA medical records); adjustment 
disorder and paranoid disorder (July 2003 VA medical 
records); and paranoid state, not otherwise specified (May 
2004 VA medical records).  During this time frame, the 
appellant was diagnosed with GAF scores of 55 (January 1998 
and February 1998 VA medical records), 58 (March 2002 VA 
medical records), 58 (September 2002 VA medical records), 58 
(April 2003 VA medical records), 55 (July 2003 VA medical 
records) and 58 (May 2004 VA medical records).  

Of the appellant's two VA examination reports, the first 
diagnosed the appellant with dysthymic disorder, alcohol 
abuse, marijuana abuse and schizotypal personality disorder. 
See August 1998 examination report, pgs. 4-5.  The examiner 
provided two GAF scores, assigning a 45 GAF score for the 
appellant's dysthymia alone and an overall GAF score of 40. 
Id., p. 5.     

The appellant's second examination, performed by two 
psychiatrists, reflected a primary diagnosis of 
schizoaffective disorder - a single label that incorporated 
the important elements of the former list of overlapping 
diagnostic categories. See March 2001 examination report, 
pgs. 1-2.  The examiners opined that the appellant's severe 
and longstanding polysubstance dependency had made a major 
contribution to his overall impairment in social and 
occupational functioning - a finding, the examiners noted, 
which had been repeated in consistent fashion throughout the 
voluminous record. Id., p. 2.  Further, the examiners noted, 
the features of paranoid personality and antisocial 
personality were still noted in the most recent medical 
records and it was reported that these nonservice-related 
problems also made a significant contribution to the overall 
impairment in social and occupational functioning. Id.  After 
performing an examination of the appellant, the examiner's 
diagnosed the appellant with schizoaffective disorder, 
polysubstance dependency in partial remission and a 
personality disorder, not otherwise specified. Id., p. 4.  
The examiners assigned an overall GAF score of 45 (taking 
into account all diagnoses).  However, the examiners reported 
the GAF score applicable to this case, one which took into 
account only the service-connected mental disorder (formerly 
referred to as dysthymia, but now relabeled as 
schizoaffective disorder), was 60.  In doing so, the 
examiners explained that the distinction in the two GAF 
scores reflected the moderate level of impairment in 
occupational and social functioning, and the moderate level 
of symptom severity due to schizoaffective disorder alone.  
It was noted that the more serious level of impairment 
reflected by the overall GAF score was due to the additional 
impairment caused by the appellant's personality disorder and 
the substance abuse over the years. Id.  

Symptomatology associated with the appellant's nonservice-
connected psychiatric disorders and substance abuse in this 
case cannot be considered in evaluating the appellant's 
service-connected schizoaffective disorder, unless symptoms 
of these nonservice-connected conditions cannot be 
differentiated from the appellant's schizoaffective symptoms.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandate that reasonable doubt on any issue was to be resolved 
in the veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  Further, 
there is no allegation that the veteran's disability due to 
drug abuse is secondary to any service-connected disability; 
the evidence shows no association between the alcohol or drug 
abuse disability and a service-connected disability; and no 
such adjudication been made on this basis.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) (a veteran can 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his service-
connected disability).

In this case, the August 1998 and March 2001 examiners 
differentiated the appellant's level of impairment in 
occupational and social functioning by way of GAF scores.  
However, the examiners did not differentiate the appellant's 
symptomatology between his schizoaffective disorder and other 
nonservice-connected disorders; nor was this done in the 
appellant's VA treatment records.  In light of this fact, as 
well as the significant disparity between the appellant's 
examination GAF scores and those noted in the appellant's VA 
medical records, the Board finds that an additional VA 
examination is in order.  Therefore, the appeal must be 
remanded, including for appropriate VCAA notice regarding the 
merits of the claim.  See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, the Board observes the most recent VA medical 
records contained in the claims file are dated in December 
2004.  These records reflect that the appellant reported 
continued psychological counseling for his psychiatric 
disorders. See May 2004 VA medical records.  Since the 
appellant's post-December 2004 VA medical records may contain 
relevant and pertinent information to this appeal, they 
should be associated with the claims file prior to scheduling 
the appellant's psychiatric examination.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to an 
increased rating in excess of 50 percent for 
schizoaffective disorder, notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), and in 
accordance with all recent interpretive case 
law. 
	
2.   The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility in Danville, 
Illinois dated after December 2004.  

3.  The appellant should be provided a VA 
examination by a qualified psychiatrist to 
determine the nature and severity of his 
service-connected schizoaffective disorder.  
Any other current psychiatric disorders 
should also be identified.  The examination 
report should contain detailed accounts of 
all manifestations of psychiatric pathology 
found to be present.  If there are different 
psychiatric disorders, the examiner should 
reconcile the diagnoses and should specify 
which symptoms are associated with each 
disorder.  The examiner should specifically 
address the impact of any nonservice-
connected acquired psychiatric disorder, 
personality disorder and substance abuse.  If 
certain symptomatology cannot be 
disassociated from one disorder or another, 
it should be specified.  The examiner should 
identify the degree of social and industrial 
impairment due to the service-connected 
schizoaffective disorder alone.  The entire 
claims folder, and a copy of this remand, 
must be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be also asked to address the 
disparity amongst the appellant's Global 
Assessment of Functioning scale scores, as 
reflected in the appellant's VA medical 
records and previous examination reports.  
The examiner should be informed that any 
diagnosis reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  Any necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.  A complete rationale for all 
opinions and conclusions expressed should be 
given.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


